Appeal from an order of the Cayuga County Court (Robert B. Wiggins, J.), entered December 28, 2007. The order, insofar as appealed from, granted in part defendant’s motion for a trial order of dismissal and dismissed count one of the indictment.
It is hereby ordered that the order so appealed from is affirmed.
Same memorandum as in People v Clyde (72 AD3d 1538 [2010]).
All concur except Scudder, P.J., who dissents and votes to reverse the order insofar as appealed from in accordance with the same dissenting memorandum as in People v Clyde (72 AD3d 1538, 1539-1543 [2010]). Present—Scudder, P.J., Sconiers, Green and Gorski, JJ.